DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: at line 13-15 the claim recites “the distal member being made entirely from one or more of the group consisting of metals, synthetic polymers and ceramics” (emphasis added) it is believed the claim should recite “the distal member being made from one or more of the group consisting of metals, synthetic polymers, and ceramics” (emphasis added).  The reason being that the word “entirely” does not add anything to the limitation since the use of “consisting of” prior to the list of materials already limits the choice of material to only one of those three and nothing more.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: at line 13-15 the claim recites “the shaft being made entirely from one or more of the group consisting of metals, synthetic polymers and ceramics” (emphasis added) it is believed the claim should recite “the shaft being made from one or more of the group consisting of metals, synthetic polymers,.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: at line 27-29 the claim recites “the shaft being made entirely from one or more of the group consisting of metals, synthetic polymers and ceramics” (emphasis added) it is believed the claim should recite “the shaft being made from one or more of the group consisting of metals, synthetic polymers, and ceramics” (emphasis added).  The reason being that the word “entirely” does not add anything to the limitation since the use of “consisting of” prior to the list of materials already limits the choice of material to only one of those three and nothing more.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “the second column being spaced radially less than 90 degrees from the first column” (emphasis added) at lines 3-5.  The orientation of the lateral openings/fenestrations on the screw shaft is described in the specification as originally filed as the “fenestrations 50 may be disposed at alternate orientations, relative to passageway 42, such as, for example, transverse and/or other angular orientations such as acute or obtuse, coaxial and/or may be offset or staggered” (emphasis added, see Para. [0030]).  Therefore, this paragraph describes the orientation of the fenestrations not in relation to their angular degree of separation to each other but only in relation to the passageway alone. In addition, the figures only demonstrate the fenestrations as being at 90 degrees to one another (see Fig. 2-3).  There is no description or reference to the column of fenestrations being oriented at less than 90 degrees in relation to one another.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 17 are rejected as indefinite for the recitation of “the inner surface” in lines 1 in claim 10 and line 1-2 in claim 17. There is lack of antecedent basis for the limitation in the claim, and it is unclear if the inner surface is meant to refer to the inner surface of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 14-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US Patent 9326801B2) in view of Jackson et al (US Patent 20140121703A1).
Poulos discloses a bone fastener (fenestrated bone screw and method of injecting bone cement into bone structure, Fig. 1-2, 6, and 27A-27C).  Specifically in regards to claims 1-2, Poulos recites a proximal member (poly-axial saddle) defining an implant cavity (cavity therein for R1) (Poulos recites wherein the screw 1 has a head H that is for attachment to a poly-axial saddle as is known in the art to hold a rod R1.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65).  A monolithic distal member (body of 1 having T) extending along a longitudinal axis (axis through center of body of 1) between a proximal portion (H to end of 7) 


    PNG
    media_image1.png
    444
    658
    media_image1.png
    Greyscale

Figure 1: Poulos demonstrating the fenestration columns.

Jackson discloses a bone fastener (polyaxial bone anchor with pop-on multi-thread shank, some with diametric interference fit inserts).  Specifically in regards to claims 1, Jackson discloses a monolithic proximal member (10) defining an implant cavity (64) and a groove (99); and a distal member (4) further including a first thread (26) engageable with a first cortical layer of a patient in use of the bone fastener (1) and a second thread (24) distinct from the first thread (24) and engageable with a second cortical layer of the patient in use of the bone fastener (1) (Fig. 1-29; and Page 5 Para. [0104]-[0105], Page 6 Para. [0108]-[0109] and [0112]-[0113], Page 7 Para. [0114]-[0115]). Jackson also discloses wherein the distal member (4) being made entirely from one or more of the group consisting of metals, synthetic polymers, and ceramics (Jackson claim 2, Jackson recites wherein a proximal portion (portion  with 26) including the first thread (26) and the distal tip (25) includes the second thread (24) (Fig. 2).  It would have been obvious to a person of skill in the art at the time the invention was filed to substitute the single thread on the distal member (body of 1) of Poulos for the first and second threads (26,24) as taught in Jackson, and to modify the proximal member of Poulos to have an implant cavity  with a groove therein for placement of a band as taught in Jackson in order to thus fix the distal member relative to a vertebra (Page 5 Para. [0104]); and to have a screw that has a section with a smaller pitch P2 along the screw length C2 than the larger pitch P1 along the screw length C1 to allow for an increased surface area without slowing down an advance rate of the screw into bone, resulting in a desirable near constant advancement speed without push or pull of the screw (Page 5 Para. [0105]).  
In regards to claim 3, Poulos discloses wherein the distal tip (9) extends between a proximal end and a distal end, the proximal end being disposed adjacent the longitudinal cavity (7) (Fig. 1-2).
In regards to claim 4, Poulos discloses wherein the distal tip (9) extends between a proximal end and a distal end, the longitudinal cavity (7) including a distal most end, the distal most end being spaced apart from the distal end of the distal tip (9) (Fig. 2).  
In regards to claims 5-6
In regards to claim 8, Poulos discloses wherein the distal tip (9) includes a blunt configuration (Fig. 2).
In regards to claim 9, Poulos discloses wherein the proximal portion (H to end of 7) is cannulated (Fig. 2).
In regards to claims 10, Poulos in view of Jackson disclose a fastener as recited above composed of a proximal and distal members.  Poulos discloses wherein the inner surface (inner surface of H) includes a proximal end defining an axial opening (17, see Fig. 2) disposed within the proximal member (poly-axial saddle) and in communication with the longitudinal cavity (7) (Poulos recites wherein the screw 1 has a head H that is for attachment to a poly-axial saddle as is known in the art therefore, the opening 17 would lie within the poly-axial saddle when both are connected to one another.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65).  

In regards to claim 14, Poulos discloses a bone fastener (fenestrated bone screw and method of injecting bone cement into bone structure, Fig. 1-2, 6, and 27A-27C).  Specifically, Poulos recites an implant receiver (poly-axial saddle) defining a chamber (cavity therein for R1) (Poulos recites wherein the screw 1 has a head H that is for attachment to a poly-axial saddle as is known in the art to hold a rod R1.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65).  A monolithic shaft (body of 1 having T) extending along a longitudinal axis (axis through center of body of 1) between a proximal portion (H to end of 7) and a closed distal tip (9) (Fig. 1-2; and Col. 7 lines 1-22).  The shaft (body of 1 having T) defining only one longitudinal passageway (7), the proximal portion comprising a first column of lateral openings (11, Fig. 1 above) and a second column of lateral openings (11, Fig. 1 above), the first column of 
Jackson discloses a bone fastener (polyaxial bone anchor with pop-on multi-thread shank, some with diametric interference fit inserts). Specifically in regards to claim 14, Jackson discloses a monolithic implant receiver (10) defining a chamber (64) and a groove (99) in communication with the chamber (64); and a bi-cortical shaft (4) further including a first thread (26) engageable with a first cortical surface and a second thread (24) engageable with a second cortical surface (Fig. 1-29; and Page 5 Para. [0104]-[0105], Page 6 Para. [0108]-[0109] and [0112]-[0113], Page 7 Para. [0114]-[0115]).   Jackson also discloses wherein the shaft (4) being made entirely from one or more of the group consisting of metals, synthetic polymers, and ceramics (Jackson recites wherein the shank is made from metal.) (Page 6 Para. [0110]).   Jackson also discloses a crown (14) positioned in the chamber (64) such that the crown (14) engages a head (8) of the shaft (4); and a band (12) positioned in the groove (99) such that the band (120 surrounds at least a portion of the shaft (4) to couple the shaft (4) to the receiver (10) (Fig. 1-29; and Page 6 Para. [0104], Page 6 Para. [0107]-[0108], Page 6 Para. [0112] to Page 7 Para. [0116]). It would have been obvious to a person of skill in the art at the time the invention 
In regards to claims 15-16, Poulos discloses wherein the implant receiver (poly-axial saddle) is rotatable relative to the shaft (body of 1) in a multi-axial configuration, or in a sagittal adjustable configuration (Poulos recites wherein the screw 1 has a spherical head H that is for attachment to a poly-axial saddle as is known in the art to hold a rod R1.  The description of the saddle as poly-axial would denote to a person of skill that it is meant to be rotatable relative to the screw 1.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65).  
In regards to claims 17, Poulos in view of Jackson discloses a bone screw as described above.  Poulos further discloses wherein the inner surface (inner surface of H) includes a proximal end defining an axial opening (17, see Fig. 2) disposed with the implant receiver (poly-axial saddle) and in communication with the longitudinal passageway (7) (Poulos recites wherein the screw 1 has a head H that is for attachment to a poly-axial saddle as is known in the art therefore, the opening 17 would lie within the poly-axial saddle when both are connected to one another.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65).  However, Poulos is silent as to the axial opening having a hexalobular cross section.  Jackson wherein the inner surface of the proximal end (end with 8) defines an axial opening (46), the axial opening 
In regards to claim 18, Poulos discloses wherein the longitudinal passageway (7) communicates with the lateral openings (11) (Fig. 2).
In regards to claim 19, Poulos discloses wherein the lateral openings (11) each extend through a wall thickness of the shaft (body of 1) and extend in a perpendicular orientation relative to the longitudinal passageway (7) (Fig. 2).

In regards to claims 20-21, Poulos discloses a bone fastener (fenestrated bone screw and method of injecting bone cement into bone structure, Fig. 1-2, 6, and 27A-27C).  Specifically, Poulos recites a receiver (poly-axial saddle) including an inner surface defining a chamber (cavity therein for R1) (Poulos recites wherein the screw 1 has a head H that is for attachment to a poly-axial saddle as is known in the art to hold a rod R1.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65).  A monolithic elongated shaft (body of 1 having T) connected to the receiver (poly-axial saddle) such that the receiver is rotatable relative to the shaft (body of 1) (Poulos recites wherein the screw 1 has a spherical head H that is for attachment to a poly-axial saddle as is known in the art to hold a rod R1.  The description of the saddle as poly-axial would denote to a person of skill that it is meant to be rotatable relative to the screw 1.) (Fig. 1-2 and 27A-27C; and Col. 6 lines 60-65 and Col. 13 line 52-65). The shaft (body of 1) extending along a longitudinal axis (axis through center of body of 1) between a 
In regards to claim 20-21, Jackson discloses a bone fastener (polyaxial bone anchor with pop-on multi-thread shank, some with diametric interference fit inserts).  Specifically, Jackson discloses a monolithic receiver (10) defining an inner surface defining a chamber (61) and a groove (99) in communication with the chamber (61), the receiver (10) including spaced apart arms (62), the arms (62) defining a portion of a portion of the U-shaped implant cavity (64), the arms (62) each including a threaded inner surface (72) configured for engagement with a set screw (18) (Fig. 1, 7-10, and 19-35; and Page 5 Para. [0104], Page 6 para. [0112] to Page 7 Para. [0115]).  Jackson also discloses an elongated shaft (4) connected with the receiver (10), the shaft (4) including a proximal portion (portion of 4 with length C2) comprising a first thread (26) configured for fixation with a first cortical layer of a vertebral level, the shaft (40) having a distal tip (25) comprising a second thread (24) distinct from the first thread (24) configured for fixation with a second cortical layer of the vertebral layer (Fig. 1-29; and Page 5 Para. [0104]-[0105], Page 6 Para. [0108]-[0109] and [0112]-[0113], Page 7 Para. [0114]-[0115]).  Jackson also discloses wherein the shaft (4) being made entirely from one or more of the group consisting of metals, synthetic polymers, and ceramics (Jackson recites wherein the shank is made from metal.) (Page 6 Para. [0110]).  Jackson also discloses a crown (14) positioned in the chamber (64) such that the crown defines a portion of the implant cavity (u-shaped cavity in 14 between the arms 157, see fig. 1) and an opposite bottom surface (surface having 189) of the crown (14) directly engages the head (8) of the shaft (4); and a band (12) positioned in the groove (99) such that the head (8) directly engages the band (12), and the band (12) surrounds at least a portion of claim 21, Jackson recites wherein the first thread (26) has a smaller pitch (92) than the second thread (24) (Fig. 5; and Page 5 Para. [0105]).  It would have been obvious to a person of skill in the art at the time the invention was filed to substitute the single thread on the shaft (body of 1) of Poulos for the first and second thread (26,24) as taught in Jackson, and to modify the receiver (poly-axial saddle) of Poulos to have an inner surface defining a chamber and a groove and internal threads in spaced apart arms for engagement with a set screw as taught in Jackson in order to thus fix the distal member relative to a vertebra (Page 5 Para. [0104]); and to have a screw that has a section with a smaller pitch P2 along the screw length C2 than the larger pitch P1 along the screw length C1 to allow for an increased surface area without slowing down an advance rate of the screw into bone, resulting in a desirable near constant advancement speed without push or pull of the screw (Page 5 Para. [0105]).  
In regards to claim 23, Poulos discloses wherein the first column of fenestrations includes a first and second fenestration (11), the second column of fenestrations including a third and fourth fenestration (11), the third fenestration being positioned along the longitudinal axis between the first and second fenestrations (Poulos recites wherein the fenestrations 11 can range in number from 3-6 depending upon the application therefore if more than three are provided the columns noted would have more than a single fenestration therein. The Fig. 1 below, denotes a second fenestrations as an example of how a second fenestration in the first column could bound the fenestrations in the second column.) (Fig. 1-2 and Fig. 1 below; and Col. 7 lines 1-22).   
In regards to claim 24, Poulos discloses wherein the first and second columns each extend parallel to the longitudinal axis (axis through body of 1), the second column being spaced .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Jackson as applied to claim 1, and further in view of Aschmann (US Patent 20090204155A1).
Poulos in view of Jackson discloses a bone fastener as recited above in claim 1.  In regards to claim 7, Poulos wherein the proximal portion (H to end of 7) defines a longitudinal axis and the distal tip (9) includes an outer surface oriented at an angle relative to the axis (Fig. 1-2).  However, the combination does not explicitly state a range of motion for the fastener being from 0 to 15 degrees.  Aschmann recites a bone fastener (polyaxial bone anchor with headless pedicle screw).  Specifically in regards to claim 7, Aschmann recites wherein the proximal portion (136) defines a longitudinal axis and the distal tip (tip of 106) includes an outer surface oriented at an angle (θ) in a range of 0 through 15 angular degrees relative to the axis (Fig. 1 and 3; and Page 2 Para. [0022]-[0023]).  It would have been obvious to a person of skill in the art at the time the invention was filed to modify the combination by modifying the tapered surface of the distal tip (9) of Poulos so that the taper is at an angular range of 0 to 15 degrees in view of Aschmann since the rotating or pivoting angle in known polyaxial bone anchors is typically in that range (Page 2 Para. [0023]).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Jackson as applied to claim 1, and further in view of Matthis et al (US Pat Pub. 20080132957A1). 
Poulos in view of Jackson discloses a bone fastener as recited above in claim 1.  In regards to claim 22, Poulos discloses fenestrations (11) along the longitudinal axis in communication with the cavity (7) (Fig. 1-2).  However, the combination does not explicitly wherein the first column of fenestrations includes a distal most fenestration defining the distal most end of the longitudinal cavity.  
Matthis discloses a bone fastener (bone anchoring device).  Specifically in regards to claim 22, Matthis recites a distal member (2,3) having a proximal portion defining a longitudinal cavity (25), the proximal portion (3,23 to end of 25) comprising a first column of fenestrations (26, Fig. 2 below cited as first array) and a second column of fenestrations (26, Fig. 2 below cited as second array), the fenestrations (26) each being in communication with the longitudinal cavity (25) (As can be seen in Fig. 3 and Fig. 2 below, the through-holes 26 are in the same location as applicants fenestrations 50 shown in Fig.2 of applicant’s specification as filed.) (Fig. 3-4 and Fig. 2 below; and Page 1 Para. [0022] to Page 2 Para. [0024]).  Matthis also discloses wherein the first column of fenestrations (26) includes a distal most fenestration (26), the distal most fenestration (26) defining a distal most end of the longitudinal cavity (25) (As can be seen in Fig.3, the shaft 2 has a through-hole 26 that lies adjacent the distal most end of the bore 25.) (Fig. 3).  It would have been obvious to a person of skill in the art at the time the invention was filed to modify the combination by modifying the placement of the fenestrations (11) of Poulos so that there is a fenestration at the distal most end of the cavity as taught in Matthis to therefore 


    PNG
    media_image2.png
    945
    915
    media_image2.png
    Greyscale

Figure 2: Matthis demonstrating first and second arrays and the axial opening.


Response to Arguments
Applicant’s amendments filed on 1/13/21 have overcome the previous drawing objections and the 112 rejections of claims 7,18,20-21,23-25 noted in the action mailed on 9/30/20 which are hereby withdrawn.
Applicant’s arguments with respect to claims filed on 1/13/21 have been considered, but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775